STATE OF MINNESOTA                 F   June 22, 2016

                                   IN SUPREME COURT                        O RmiEOF
                                                                       AJitla..lAJECCJlltU
                                       ADM09-8009



ORDER PROMULGATING AMENDMENTS TO
THE GENERAL RULES OF PRACTICE FOR THE
DISTRICT COURTS

       The State Court Administrator, together with the Judicial District Administrators

workgroup, recommend an amendment to the General Rules of Practice for the District

Courts to establish a uniform, statewide fee that will be charged by court administration

when individuals mandated to file electronically are granted permission pursuant to Minn.

Gen. R. Prac. 14.01(b)(3), for good cause shown, to conventionally file documents in a

case. Court personnel will, upon payment of the appropriate fee, scan the conventionally

filed documents into the court's electronic case management system.

       Based on all of the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the attached amendments to the General Rules of

Practice for the District Courts be, and the same are, prescribed and promulgated to be

effective July 1, 2016. The rules as amended shall apply to all cases pending on, or filed

on or after, the effective date.

       Dated: June 22, 2016                      BY THE COURT:



                                                 Lorie S. Gildea
                                                 Chief Justice
             AMENDMENTS TO THE GENERAL RULES OF PRACTICE

[Note: In the following amendments, deletions are indicated by a line drawn through the
words and additions are indicated by a line drawn under the words.]

                       RULE 14. E-FILING AND E-SERVICE

Rule 14.01   Mandatory and Voluntary E-File and E-Service

      ***
      (b)   Scope and Effective Date of Mandatory and Voluntary E-File and E-
      Service.

      ***
              (3)    Request for Exception to Mandatory E-file and E-Service
      Requirement. A Select User required to file and serve electronically under
      this rule may request to be excused from mandatory e-filing and e-service in
      a particular case by motion to the Chief Judge ofthe judicial district or his or
      her designee. An opt-out request may be granted for good cause shown. If
      an opt-out request is granted, court personnel shall scan all documents filed
      conventionally into the court's computer system and ~harge the filing
      party an appropriate fee a $25 scanning fee for each 50 pages, or part thereof,
      of the filing.